PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/344,444
Filing Date: 4 Nov 2016
Appellant(s): Lu et al.



__________________
Amrita Chakrabarti (Registration No. 72,736)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/31/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/31/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Persiantsev Michael [US 20040156549 A1: already of record] in view of Sung Chih-Ta Star et al. [US 20080165859 A1: already of record].
Regarding claim 1, Michael teaches:
1. (Currently Amended) A video encoder (i.e. video compressor 22- fig. 2a) comprising: 
a coded data generator (i.e. compression engine 40- fig. 4) configured to receive an original frame (i.e. The converted (and perhaps scaled) video information 21 is provided to video compressor 22- ¶0045) and one or more reference frames (i.e. , the stored decompressed frame data <X1>- ¶0061) and to generate quantized values (i.e. the quantized difference value is subsequently transmitted to the receiver with a "D" (difference) flag- ¶0100, fig. 6) and coded data (i.e. The quantized data is then forwarded to an entropy encoder 110- ¶0104… The output of the entropy encoder 110 is transmitted to the receiver via wired or wireless means, with a KF or D flag depending on the key or difference frame attribute of the data- ¶0106) utilizing the original frame and the one or more reference frames (i.e. When the next frame X2 arrives, the stored decompressed frame data <X1> is subtracted from the frame X2 by the subtractor 48. Accordingly, the "image" frame that is fed to the encoder contains the inter-frame image difference and the distortion component from the previous frame, which is represented by the difference data (X2 -< X1 >). The encoder 44 compresses this difference data into compressed difference data [X2] (including a new distortion component for this difference data). - ¶0061); 
a frame decoder (i.e. dequantizer 112- ¶0104) configured to:  
determine that a difference between a current frame and a corresponding reference frame satisfies a threshold (i.e. to determine whether a resulting difference signature exceeds a pre-established threshold value- ¶0012), determine that a new reference frame (i.e. If the difference signature does not exceed the pre-established threshold, the stored frame's worth of image data may be updated using the difference data- ¶0013) is to be used in response to determining that the difference between the current frame and the corresponding reference frame satisfies the threshold (i.e. In a real video sequence, however, there may be other "key frames" in the video sequence depending on the extent of the inter-frame image changes. If a change is significant (e.g., above a preset threshold), then the new frame may become a new key frame reference for subsequent difference frames in the redundancy reduction process, until a next key frame comes along- ¶0065), and
generate one or more decoded frames (i.e. replace the previous frame stored therein (in the case of a key frame)- ¶0065) based on the quantized values from the coded data generator (i.e. the quantized frame) in response to determining that the new reference frame is to be used (i.e. At the same time, the quantized frame, regardless of whether it is a key or a difference frame, is dequantized by the dequantizer 112 and is added to the contents of the accumulation buffer 108 (in the case of a difference frame), or is used to replace the previous frame stored therein (in the case of a key frame)- ¶0104…Without the key frame distinction, if the extent of the inter-frame differences were large (e.g., in the event of scene change), inter-frame redundancy reduction may become inefficient if difference frames were continued to be used- ¶0065… In a real video sequence, however, there may be other "key frames" in the video sequence depending on the extent of the inter-frame image changes. If a change is significant (e.g., above a preset threshold), then the new frame may become a new key frame reference for subsequent difference frames in the redundancy reduction process, until a next key frame comes along- ¶0065); and 
a reference frame generator configured to receive the one or more decoded frames (i.e. An accumulation buffer 50 is provided to store the decompressed data output of the decoder 46- ¶0057).
However, Michael does not teach explicitly:
to compress and decompress the one or more decoded frames to provide as the one or more reference frames to the coded data generator.
In the same field of endeavor, Sung teaches: 
	to compress and decompress the one or more decoded frames to provide as the one or more reference frames to the coded data generator (i.e. The reference block pixels of previous frame and/or the next frame are compressed before saving into the frame buffer 54. For making the frame buffer accessing easier, each block of pixels are compressed with a predetermined data rate 53- ¶0042, fig. 5A).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Michael with the teachings of Sung to save time in accessing the referencing memory and reduction of power consumption (Sung- ¶0002).

Regarding claim 4, Michael teaches all the limitations of claim 1.
However, Michael does not teach explicitly:
wherein the compressed and decompressed one or more decoded frames is utilized as both a predicted frame and the one or more reference frames (i.e. In the mode of non-intra coding, the coming picture are compared to previous and/or next frame for coding the difference which is called "motion estimation" 52- ¶0042).
In the same field of endeavor, Sung teaches: 
wherein the compressed and decompressed one or more decoded frames is utilized as both a predicted frame and the one or more reference frames (i.e. In the mode of non-intra coding, the coming picture are compared to previous and/or next frame for coding the difference which is called "motion estimation" 52- ¶0042). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Michael with the teachings of Sung to save time in accessing the referencing memory and reduction of power consumption (Sung- ¶0002).

Claims 2, 3, 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Persiantsev Michael [US 20040156549 A1: already of record] in view of Sung Chih-Ta Star et al. [US 20080165859 A1: already of record] and further in view of Agthe Bernhard et al. [US 20140003517 A1: already of record].
Regarding claim 2, Michael and Sung teach all the limitations of claim 1.
However, Sung does not teach explicitly:
wherein the compressing and decompressing the one or more decoded frames comprise intra encoding and intra decoding the one or more decoded frames. 
In the same field of endeavor, Agthe teaches:
	wherein the compressing and decompressing the one or more decoded frames comprise intra encoding and intra decoding the one or more decoded frames(i.e. In a further exemplary embodiment two reference frames are stored in the reference frame buffer in each case. A first reference frame, compressed by intra prediction, is stored in the reference frame buffer- ¶0126). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Michael and Sung with the teachings of Agthe to reduce computational overhead for the decompression and an access time for accessing frame contents of a frame region, since no frame contents of other frame regions need to be decompressed apart from the requested frame region (Agthe- ¶0024).

Regarding claim 3, Michael and Sung teach all the limitations of claim 1.
However, Michael and Sung do not teach explicitly:
wherein the reference frame generator comprises an intra encoder configured to encode the one or more decoded frames, and an intra decoder configured to decode the one or more decoded frames encoded by the intra encoder.
In the same field of endeavor, Agthe teaches:
wherein the reference frame generator comprises an intra encoder configured to encode the one or more decoded frames, and an intra decoder configured to decode the one or more decoded frames encoded by the intra encoder (i.e. Here, too, the frame compression units in the encoder and decoder or, as the case may be, the frame decompression units must compress and decompress the respective reference frame in the same way. In a development of this variant the even-numbered reconstructed frames are stored compressed by intra prediction and the odd-numbered reconstructed frames are stored compressed by an inter coding mode in the reference frame buffer- ¶0126).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Michael and Sung with the teachings of Agthe to reduce computational overhead for the decompression and an access time for accessing frame contents of a frame region, since no frame contents of other frame regions need to be decompressed apart from the requested frame region (Agthe- ¶0024).

Regarding claim 5, Michael and Sung teach all the limitations of claim 1.
However, Sung does not teach explicitly:
wherein the coded data generator comprises a transformation coefficients generator configured to receive the original frame to generate residual 25coefficients instead of calculating a difference between the original frame and a predicted frame.
In the same field of endeavor, Agthe teaches:
wherein the coded data generator comprises a transformation coefficients generator configured to receive the original frame to generate residual 25coefficients instead of calculating a difference between the original frame and a predicted frame (i.e. Here, too, the frame compression units in the encoder and decoder or, as the case may be, the frame decompression units must compress and decompress the respective reference frame in the same way. In a development of this variant the even-numbered reconstructed frames are stored compressed by intra prediction and the odd-numbered reconstructed frames are stored compressed by an inter coding mode in the reference frame buffer- ¶0126).-19-1 079287 - IDD No. 121; WF 201506-001-1 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Michael and Sung with the teachings of Agthe to reduce computational overhead for the decompression and an access time for accessing frame contents of a frame region, since no frame contents of other frame regions need to be decompressed apart from the requested frame region (Agthe- ¶0024).

Regarding claim 6, Michael, Sung and Agthe teach all the limitations of claim 5.
However, Michael and Sung do not teach explicitly:
wherein the coded data generator further comprises a quantizer to generate quantized values of the residual coefficients or a bitplane scanner to generate 5bitplanes of the residual coefficients. 
In the same field of endeavor, Agthe teaches:
	wherein the coded data generator further comprises a quantizer to generate quantized values of the residual coefficients or a bitplane scanner to generate 5bitplanes of the residual coefficients (i.e. At the output of the quantization unit there are quantized transform coefficients TQ available which are converted into an output signal AS by entropy coding performed by an entropy coding unit EC- ¶0007).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Michael and Sung with the teachings of Agthe to reduce computational overhead for the decompression and an access time for accessing frame contents of a frame region, since no frame contents of other frame regions need to be decompressed apart from the requested frame region (Agthe- ¶0024).

Regarding claim 7, Michael and Sung teach all the limitations of claim 1.
However, Michael and Sung do not teach explicitly:
wherein the coded data generator comprises a transformation coefficients generator to generate transformation coefficients corresponding to the original frame, and at least one of a quantizer to generate quantized values of the transformation 10coefficients , or a bitplane scanner to generate bitplanes of the transformation coefficients. 
In the same field of endeavor, Agthe teaches:
wherein the coded data generator comprises a transformation coefficients generator to generate transformation coefficients corresponding to the original frame, and at least one of a quantizer to generate quantized values of the transformation 10coefficients , or a bitplane scanner to generate bitplanes of the transformation coefficients (i.e. At the output of the quantization unit there are quantized transform coefficients TQ available which are converted into an output signal AS by entropy coding performed by an entropy coding unit EC- ¶0007).. 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Michael and Sung with the teachings of Agthe to reduce computational overhead for the decompression and an access time for accessing frame contents of a frame region, since no frame contents of other frame regions need to be decompressed apart from the requested frame region (Agthe- ¶0024).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Persiantsev Michael [US 20040156549 A1: already of record] in view of Sung Chih-Ta Star et al. [US 20080165859 A1: already of record] and further in view of Katsavounidiss Ioannis et al. [US 20050123044 A1: already of record].
Regarding claim 8, Michael and Sung teach all the limitations of claim 1.
However, Michael and Sung do not teach explicitly:
	wherein the video encoder is configured to refresh an entire screen with intra-coded blocks periodically
In the same field of endeavor, Ioannis teaches:
wherein the video encoder is configured to refresh an entire screen with intra-coded blocks periodically (i.e. the encoder module 106B optionally used Cyclic Intra Refresh (CIR) to encode a predetermined number of macroblocks (MBs) in each frame. Thus, CIR provides periodic intra -refresh to constrain possible error propagation- ¶0186).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Michael and Sung with the teachings of Ioannis to improve the tradeoff between error resilience and coding efficiency (Ioannis- ¶0258).

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Persiantsev Michael [US 20040156549 A1: already of record] in view of Agthe Bernhard et al. [US 20140003517 A1: already of record].
Regarding claim 16, Michael teaches:
16. (Currently Amended) A video display system (i.e. The present invention relates to digital data compression, and in particular to a scheme for temporal coherent image data compression, and more particularly to a self-adaptive compression scheme for motion digital video compression.) comprising: 
an encoder configured to transform an original pixel frame to generate transform coefficients prior to encoding (i.e. To further reduce the size of the data that is to be compressed and transmitted, the Y, U and V frames are subject to a data compaction process at a wavelet filter bank 72 prior to compression. The wavelet filter bank 72 performs wavelet analysis and data compaction. Although the general theory of wavelet analysis is, by itself, well known in the art, the application of wavelet analysis in the compression scheme of the present invention is new. For the sake of completeness, the wavelet analysis in the context of the present invention will be discussed below. Reference may be made to G. Strang and T. Nguen, Wavelets and Filter Banks, Wellesley-Cambridge Press, 1996, for a further understanding of wavelet analysis techniques in general- ¶0087), wherein the encoder comprises: 
a coded data generator (i.e. compression engine 40- fig. 4) configured to receive an original frame (i.e. The converted (and perhaps scaled) video information 21 is provided to video compressor 22- ¶0045) and one or more reference frames (i.e. , the stored decompressed frame data <X1>- ¶0061) and to generate quantized values (i.e. the quantized difference value is subsequently transmitted to the receiver with a "D" (difference) flag- ¶0100, fig. 6) and coded data (i.e. The quantized data is then forwarded to an entropy encoder 110- ¶0104… The output of the entropy encoder 110 is transmitted to the receiver via wired or wireless means, with a KF or D flag depending on the key or difference frame attribute of the data- ¶0106) utilizing the original frame and the one or more reference frames (i.e. When the next frame X2 arrives, the stored decompressed frame data <X1> is subtracted from the frame X2 by the subtractor 48. Accordingly, the "image" frame that is fed to the encoder contains the inter-frame image difference and the distortion component from the previous frame, which is represented by the difference data (X2 -< X1 >). The encoder 44 compresses this difference data into compressed difference data [X2] (including a new distortion component for this difference data). - ¶0061); 
a frame decoder (i.e. dequantizer 112- ¶0104) configured to: 
determine that a difference between a current frame and a corresponding reference frame satisfies a threshold (i.e. to determine whether a resulting difference signature exceeds a pre-established threshold value- ¶0012), determine that a new reference frame (i.e. If the difference signature does not exceed the pre-established threshold, the stored frame's worth of image data may be updated using the difference data- ¶0013) is to be used in response to determining that the difference between the current frame and the corresponding reference frame satisfies the threshold (i.e. In a real video sequence, however, there may be other "key frames" in the video sequence depending on the extent of the inter-frame image changes. If a change is significant (e.g., above a preset threshold), then the new frame may become a new key frame reference for subsequent difference frames in the redundancy reduction process, until a next key frame comes along- ¶0065), and 
generate one or more decoded frames based on the quantized values from the coded data generator (i.e. the quantized frame) in response to determining that the new reference frame is to be used (i.e. At the same time, the quantized frame, regardless of whether it is a key or a difference frame, is dequantized by the dequantizer 112 and is added to the contents of the accumulation buffer 108 (in the case of a difference frame), or is used to replace the previous frame stored therein (in the case of a key frame)- ¶0104… Without the key frame distinction, if the extent of the inter-frame differences were large (e.g., in the event of scene change), inter-frame redundancy reduction may become inefficient if difference frames were continued to be used- ¶0065... In a real video sequence, however, there may be other "key frames" in the video sequence depending on the extent of the inter-frame image changes. If a change is significant (e.g., above a preset threshold), then the new frame may become a new key frame reference for subsequent difference frames in the redundancy reduction process, until a next key frame comes along- ¶0065); 
However, Michael does not teach explicitly:
	a reference frame generator configured to receive the one or more decoded frames and to compress and decompress the one or more decoded frames to provide as the one or more reference frames to the coded data generator; and 
a decoder comprising a frame buffer memory configured to compress decoded coefficients and store the compressed decoded coefficients, wherein the decoder is configured to inverse transform decoded coefficients stored in the frame buffer memory immediately prior to displaying to generate a display frame.
In the same field of endeavor, Agthe teaches:
a reference frame generator configured to receive the one or more decoded frames (i.e. The reconstructed transform coefficients TKR are transformed into a reconstructed difference frame block BDR by inverse transformation by an inverse transformation unit IT- ¶0008) and to compress (i.e.  in order to reduce a data volume the reconstructed frame block is initially subjected also to frame compression by a frame compression unit PC- ¶0009) and decompress the one or more decoded frames to provide as the one or more reference frames to the coded data generator (i.e. When a reference frame REF or a specific detail of the reference frame is requested the respective compressed reconstructed frame block is first read out from the reference frame buffer SRB and converted into a reference subframe REFT by frame decompression performed by a frame decompression unit PD- ¶0009); and 
a decoder comprising a frame buffer memory (i.e. SRB(REF)- fig. 2) configured to compress decoded coefficients (i.e. RBM- fig. 2) and store the compressed decoded coefficients (i.e. RBC- fig. 2), wherein the decoder is configured to inverse transform decoded coefficients (i.e. RBC- fig. 2) stored in the frame buffer memory immediately prior to displaying (i.e. The reconstructed frame block RBM can be visualized for example on a display- ¶0012) to generate a display frame (i.e. FIG. 2 shows a decoder corresponding to the encoder shown in FIG. 1-¶0007).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Michael with the teachings of Agthe to reduce computational overhead for the decompression and an access time for accessing frame contents of a frame region, since no frame contents of other frame regions need to be decompressed apart from the requested frame region (Agthe- ¶0024).

Regarding claim 17, Michael and Agthe teach all the limitations of claim 16 and Michael further teaches:
wherein the encoder comprises a coefficients 25compressor configured to receive decoded residual coefficients (i.e. Upon receiving a KF frame, the receiver will replace the contents of its frame buffer with the new arrival. If the frame is determined to be a difference frame, it is directed to a subtractor 106 where the content of the compressed preceding frame (stored in an accumulation buffer 108) is subtracted from it, forming a difference. This difference is then quantized in the adaptive quantizer 104, and the quantized difference value is subsequently transmitted to the receiver with a “D” (difference) flag. Having received a D frame, the receiver will add it to the contents of its frame buffer- ¶0100).-21-1 079287 - IDD No. 121; WF 201506-001-1 

Regarding claim 18, Michael and Agthe teach all the limitations of claim 17.
However, Michael does not teach explicitly:
	wherein the coefficients compressor comprises an intra encoder configured to encode the decoded residual coefficients to generate 5coded intra coefficients, and an intra decoder to decode the coded intra coefficients to generate the decoded coefficients.
In the same field of endeavor, Agthe teaches:
wherein the coefficients compressor comprises an intra encoder configured to encode the decoded residual coefficients to generate 5coded intra coefficients, and an intra decoder to decode the coded intra coefficients to generate the decoded coefficients (i.e. Here, too, the frame compression units in the encoder and decoder or, as the case may be, the frame decompression units must compress and decompress the respective reference frame in the same way. In a development of this variant the even-numbered reconstructed frames are stored compressed by intra prediction and the odd-numbered reconstructed frames are stored compressed by an inter coding mode in the reference frame buffer- ¶0126). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Michael with the teachings of Agthe to reduce computational overhead for the decompression and an access time for accessing frame contents of a frame region, since no frame contents of other frame regions need to be decompressed apart from the requested frame region (Agthe- ¶0024).

Regarding claim 19, Michael and Agthe teach all the limitations of claim 18 and Michael further teaches:
wherein the decoder comprises a memory configured to store the decoded coefficients (i.e. At the same time, the quantized frame, regardless of whether it is a key or a difference frame, is dequantized by the dequantizer 112 and is added to the contents of the accumulation buffer 108- ¶0104). 

Regarding claim 20, Michael and Agthe teach all the limitations of claim.
However, Michael does not teach explicitly:
wherein the memory comprises an intra decoder to receive coded intra coefficients and to decode the coded intra coefficients to generate the decoded coefficients, and an inverse transformer to receive the decoded coefficients and to inverse transform the decoded coefficients to generate the display frame.
In the same field of endeavor, Agthe teaches:
wherein the memory comprises an intra decoder to receive coded intra coefficients and to decode the coded intra coefficients to generate the decoded coefficients, and an inverse transformer to receive the decoded coefficients and to inverse transform the decoded coefficients to generate the display frame (i.e. Here, too, the frame compression units in the encoder and decoder or, as the case may be, the frame decompression units must compress and decompress the respective reference frame in the same way. In a development of this variant the even-numbered reconstructed frames are stored compressed by intra prediction and the odd-numbered reconstructed frames are stored compressed by an inter coding mode in the reference frame buffer- ¶0126). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the teachings of Michael with the teachings of Agthe to reduce computational overhead for the decompression and an access time for accessing frame contents of a frame region, since no frame contents of other frame regions need to be decompressed apart from the requested frame region (Agthe- ¶0024).

(2) Response to Argument
Regarding claims 1-8 and 16-20 are rejected as being unpatentable under 35 U.S.C section 103
	Applicant argues:
	Applicant respectfully submits that neither Michael nor Sung, alone or in any
combination, appears to disclose or even suggests, at least, “determine that a difference between a current frame and a corresponding reference frame satisfies a threshold, determine that a new reference frame is to be used in response to determining that the difference between the current frame and the corresponding reference frame satisfies the threshold, and generate one or more decoded frames based on the quantized values from the coded data generator in response to determining that the new reference frame is to be used”. The cited portions of Michael appear to be completely silent regarding the "dequantizer 112" (the alleged "frame decoder" of claim 1) to dequantize "the quantized frame" (the alleged act of generating "one or more decoded frames" of claim 1) in response to determining that "a new key frame reference" (the alleged "a new reference frame" of claim 1) is to be used.
	For example, in the cited portions (e.g., paragraph [0065]) of Michael), "a new key frame reference for subsequent difference frames" is used "in the redundancy reduction process." However, in Michael, the dequantization of "the quantized frame" (the alleged act of generating "one or more decoded frames" of claim 1) is performed "regardless of whether it is a key or a difference frame", and does not appear to be dependent upon or in response to "a new key frame reference" (the alleged "a new reference frame" of claim 1) being used "for subsequent difference frames in the redundancy reduction process" (paragraph [0065]) of Michael). 
In other words, the cited portions (e.g., paragraph [0104]) of Michael appear to disclose "unconditional de-quantization" because in the cited portions of Michael the act of dequantization of the quantized frames (the alleged act of generating "one or more decoded frames" of claim 1) by the dequantizer 112 does not appear to be based on any condition (e.g., "in response to determining that the new reference frame is to be used ... in response to determining that the difference between the current frame and the corresponding reference frame satisfies the threshold" (claim 1 )). As such, the cited portions of Michael do not appear to disclose or even suggest "determine that a difference between a current frame and a corresponding reference frame satisfies a threshold, determine that a new reference frame is to be used in response to determining that the difference between the current frame and the corresponding reference frame satisfies the threshold, and generate one or more decoded frames based on the quantized values from the coded data generator in response to determining that the new reference frame is to be used," (emphasis added) as independent claim 1 now recites.
Examiner responds:
The Examiner’s interpretation of the claim is reasonable in light of the Applicant’s detailed description. The claimed portion of the invention (claim 1) being disputed recite the following:
“a frame decoder configured to: 
determine that a difference between a current frame and a corresponding reference frame satisfies a threshold, 
determine that a new reference frame is to be used in response to determining that the difference between the current frame and the corresponding reference frame satisfies the threshold, and 
generate one or more decoded frames based on the quantized values from the coded data generator in response to determining that the new reference frame is used”.
The “frame decoder” and “quantized values from the coded data generator” are illustrated as frame decoder 138, quantized values 130 in fig. 4. Note that no further details are provided on how the decoder 138 handles the quantized values 130 to generate/output the “one or more decoded frame” (i.e. “new reference frame”) to the reference frame generator 131 (fig. 4). From both the specification and the claim language, it is not describe whether or not the quantized values 130 are de-quantized by the decoder 130 to determine when a new reference frame should be used. Also, from both the specification and the claim language, it is not described whether the decoder 138 withholds de-quantizing the quantized values 130 before generating/outputting the new reference frame to the reference frame generator 131.
To reiterate the rejection made in the final office action mailed on 11/04/2020 (pages 3-5), the Examiner mapped the claim to the prior reference as follow: 
“generate one or more decoded frames” as outputting the de-quantized frame, as a key frame, to replace the current key frame in the accumulation buffer 108 (Michael- ¶0104, fig. 6);  
“based on the quantized values from the coded data generator” by de-quantizing the quantized frame  (Michael- ¶0104, fig. 6); and
“in response to determining that the new reference frame is used” based on testing whether a change between the current key frame and the newly de-quantized frame is above a preset threshold (i.e. whether a new key frame is to replace the current key frame) (Michael- ¶0061-62 & ¶0065, fig. 6).
	This mapping of the claim is consistent with the rest of the claim as the new reference frame needs to be provided to the reference frame generator 131 for further processing. Similar to Michael, no “new key frame” will be provided by de-quantizer 112 to the accumulation buffer 108 unless it is determine that a “key frame” is needed. 
	The Applicant argument is based on a rejection that was not contemplated by the Examiner. Contrary to the applicant remark (page 13), the Examiner did not map the unconditional de-quantization of the quantized framed as the generating a new reference frames. The board should maintain the rejection as Michael teaches all the disputed limitations of the claim.


(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CLIFFORD HILAIRE/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        
Conferees:
/SATH V PERUNGAVOOR/Supervisory Patent Examiner, Art Unit 2488  

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                        
                                                                                                                                                                                                      
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.